 1
 2
 3
 4
                                 UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   ARLA BREE SMITH,
                                                            Case No. 2:20-cv-01977-JCM-NJK
 8          Plaintiff(s),
                                                                          Order
 9   v.
                                                                     [Docket No. 22]
10   CATERPILLAR, INC., et al.,
11          Defendant(s).
12         On March 12, 2021, the court struck a notice of subpoena filed by Defendant. See Docket
13 No. 17. The Court explained that Discovery-related documents must be served on the affected
14 party, not filed on the docket unless ordered by the Court. Id. (citing Local Rule 26-8; Fed. R.
15 Civ. P. 5(d)(1)). The Court also cautioned the parties that they must “refrain from filing discovery
16 documents on the docket in the future absent a Court order that they do so.” Id.
17         On July 9, 2021, Defendant filed another notice of subpoena. Docket No. 22. For the
18 reasons previously articulated, this notice of subpoena is STRICKEN.               The Court again
19 instructions the parties that the must refrain from filing discovery documents on the docket. Any
20 further violations may result in the imposition of sanctions.
21          IT IS SO ORDERED.
22         Dated: July 9, 2021
23                                                              ______________________________
                                                                Nancy J. Koppe
24                                                              United States Magistrate Judge
25
26
27
28

                                                    1
